DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 2/24/2021.  
In the amendment, Applicant has amended claim 21 and added new claims 29-31.
Claims 21-31 are currently pending.  
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner has fully considered Applicant's arguments, see pages 4-5, filed 2/24/2021, with respect to the rejections of claims under obviousness-type double patenting but they are not persuasive.  Applicant argues that since the claims are not indicated as allowable, it would be premature to address these rejections.  Therefore, the rejections are maintained herein.

Examiner has fully considered Applicant’s arguments, see page 5, filed 2/24/2021, with respect to the objection to claim 21 and they are persuasive.  Examiner has withdrawn the objection to claim 21. 

Examiner has fully considered Applicant's arguments, see pages 5-11, filed 2/24/2021, with respect to the rejection of claims 21-28 under 35 U.S.C. 103(a) but they are not persuasive.  On pages 5-8, Applicant recites case law and quotes portions of the MPEP related to obviousness.  On page 8, Applicant recites a portion of claim 21 and part of the rejection of 
Examiner respectfully disagrees.  In the rejection, an embodiment of Rout’s described in 6:59-7:23 was used to reject the claims.  In this embodiment, a second network (the “data pipe” which can be implemented using “tethering” or “mobile hotspot” in 7:10-13) is used to connect the devices which are sharing the first network (the data plan on the father’s device in the example).  Therefore, the claims are rejected using Rout in view of Allen below.  
On page 9, Applicant continues by discussing the Allen reference with respect to claim 21.  As noted above, Rout discloses this amended limitation and thus, claim 21 is rejected using Rout and Allen below.  
On pages 10-11, Applicant discusses claim 28, by first reciting the claim and then part of the rejection.  On page 11, Applicant asserts that the cited passage of Allen does not disclose the claimed limitation relating to voting for the role of sharing broker because it does not explain how the master device (WAMBO) is selected.  Examiner respectfully disagrees.  5:27-29 of Allen discloses that the master device (WAMBO) is selected “from among” the other pool members.  In other words, the other pool members select the master device/WAMBO.  This is reasonably interpreted as disclosing the voting limitations of claim 28.  Therefore, the rejection of claim 28 is maintained herein.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 21-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,531,470 (hereinafter called “the ’470 Patent”) in view of U.S. Patent 7,720,098 to Allen et al.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are broader than claims in the ’470 Patent.

Regarding claim 21 of the present application:
Claim 1 of the ’470 Patent discloses a method, comprising:
activating on a first mobile device a role of sharing broker that brokers sharing of network resources of at least a first network among a plurality of other mobile devices (see 16:55-58, for example); 
monitoring data usage by the first mobile device on at least the first network (see 16:59-60, for example); and 
responsive to the data usage by the first mobile device on at least the first network exceeding a threshold value, adjusting, using a processor, an amount of data usage on at least the first network being shared by the first mobile device among the plurality of other mobile devices by adjusting an amount of data communicated over the first network by the first mobile device on behalf of the other mobile devices (see 16:61-65, for example).
To the extent that claim 1 of the ’470 Patent does not explicitly disclose the limitations that the data communicated between the other mobile devices and the first mobile device over a second network, this is known in the art.  Consider Allen, for example, which discloses a similar system for sharing data among a plurality of devices (in a “pool”).  In Allen, the data between the other mobile devices and the first mobile device is communicated over a second network.  (see 4:46-50, 5:24-25, and 14:30-34, for example).  It would have been obvious to one of ordinary skill in the art to utilize a peer-to-peer ad-hoc network to connect the devices as suggested by Allen.  The rationale for doing so would have been to minimize the data used on the first network among devices in close proximity.  

Regarding claim 22 of the present application, claim 2 of the ’470 Patent similarly discloses the claim limitations and thus renders the claim obvious under non-statutory obviousness-type double patenting.  

Regarding claim 23 of the present application, claim 3 of the ’470 Patent similarly discloses the claim limitations and thus renders the claim obvious under non-statutory obviousness-type double patenting.  

Regarding claim 24 of the present application, claim 4 of the ’470 Patent similarly discloses the claim limitations and thus renders the claim obvious under non-statutory obviousness-type double patenting.  

Regarding claim 25 of the present application, claim 5 of the ’470 Patent similarly discloses the claim limitations and thus renders the claim obvious under non-statutory obviousness-type double patenting.  

Regarding claim 26 of the present application, claim 6 of the ’470 Patent similarly discloses the claim limitations and thus renders the claim obvious under non-statutory obviousness-type double patenting.  

Regarding claim 27 of the present application, claim 7 of the ’470 Patent similarly discloses the claim limitations and thus renders the claim obvious under non-statutory obviousness-type double patenting.  

Regarding claim 28 of the present application, claim 8 of the ’470 Patent similarly discloses the claim limitations and thus renders the claim obvious under non-statutory obviousness-type double patenting.  

Regarding claim 29 of the present application, claim 1 of the ’470 Patent, modified, discloses the limitations of parent claim 21 of the present application.  To the extent that claim 1 of the ’470 Patent does not explicitly disclose the limitations of claim 29 that the second network comprises at least one personal area network, this is known in the art.  Consider Allen, for example, which discloses a similar sharing of network capacity among devices.  In Allen, the second network (communication among pool members) can be a peer-to-peer network (see 4:46-

Regarding claim 30 of the present application, claim 1 of the ’470 Patent, modified, discloses the limitations of parent claim 21 of the present application.  To the extent that claim 1 of the ’470 Patent does not explicitly disclose the limitations of claim 30 that the second network comprises peer-to-peer communication links established between the first mobile device and the other mobile devices, this is known in the art.  Consider Allen, for example, which discloses a similar sharing of network capacity among devices.  In Allen, the second network (communication among pool members) can be a peer-to-peer network (see 4:46-50 and 14:30-34, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize peer-to-peer communication links to implement the second network as suggested in Allen.  The rationale for such a modification would have been to allow the users of the network flexibility in forming the second network to share data by enabling multiple types of communication technologies for forming the second network.  

Regarding claim 31 of the present application, claim 1 of the ’470 Patent, modified, discloses the limitations of parent claim 21 of the present application.  To the extent that claim 1 the second network comprises ad-hoc peer-to-peer communication links established between the first mobile device and the other mobile devices, this is known in the art.  Consider Allen, for example, which discloses a similar sharing of network capacity among devices.  In Allen, the second network (communication among pool members) can be an ad-hoc peer-to-peer network (see 4:46-50, 5:24-25, and 14:30-34, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize ad-hoc peer-to-peer communication links to implement the second network as suggested in Allen.  The rationale for such a modification would have been to allow the users of the network flexibility in forming the second network to share data by enabling multiple types of communication technologies for forming the second network.  

Claim 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,942,903 (hereinafter called “the ’903 Patent”) in view of U.S. Patent 7,720,098 to Allen et al. 

Regarding 21 of the present application, claim 2 of the ’903 Patent discloses a method, comprising: 
activating on the first mobile device a role of sharing broker that brokers sharing of network resources of at least a first network among a plurality of other mobile devices (see at least 16:15-29, which describe the first mobile device controlling or brokering the sharing of network resources among a plurality of other mobile devices); 
monitoring data usage by the first mobile device on at least the first network (see at least 16:45-47, for example); and 
responsive to the data usage by the first mobile device on at least the first network exceeding a threshold value, adjusting, using a processor, an amount of data usage on at least the first network being shared by the first mobile device among the plurality of other mobile devices by adjusting an amount of data communicated over the first network by the first mobile device on behalf of the other mobile devices (see at least 16:49-51, for example).
To the extent that claim 1 of the ’903 Patent does not explicitly disclose the limitations that the data communicated between the other mobile devices and the first mobile device over a second network, this is known in the art.  Consider Allen, for example, which discloses a similar system for sharing data among a plurality of devices (in a “pool”).  In Allen, the data between the other mobile devices and the first mobile device is communicated over a second network.  (see 4:46-50, 5:24-25, and 14:30-34, for example).  It would have been obvious to one of ordinary skill in the art to utilize a peer-to-peer ad-hoc network to connect the devices as suggested by Allen.  The rationale for doing so would have been to minimize the data used on the first network among devices in close proximity.  

Claim 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,451,650 (hereinafter called “the ’650 Patent”) in view of U.S. Patent 7,720,098 to Allen et al. 

Regarding 21 of the present application, claim 2 of the ’650 Patent discloses a method, comprising: 
activating on the first mobile device a role of sharing broker that brokers sharing of network resources of at least a first network among a plurality of other mobile devices (see at least 16:55-17:2, which describe the first mobile device controlling or brokering the sharing of network resources among a plurality of other mobile devices); 
monitoring data usage by the first mobile device on at least the first network (see at least 17:20-22, for example); and 
responsive to the data usage by the first mobile device on at least the first network exceeding a threshold value, adjusting, using a processor, an amount of data usage on at least the first network being shared by the first mobile device among the plurality of other mobile devices by adjusting an amount of data communicated over the first network by the first mobile device on behalf of the other mobile devices (see at least 17:24-26, for example).
To the extent that claim 1 of the ’650 Patent does not explicitly disclose the limitations that the data communicated between the other mobile devices and the first mobile device over a second network, this is known in the art.  Consider Allen, for example, which discloses a similar system for sharing data among a plurality of devices (in a “pool”).  In Allen, the data between the other mobile devices and the first mobile device is communicated over a second network.  (see 4:46-50, 5:24-25, and 14:30-34, for example).  It would have been obvious to one of ordinary skill in the art to utilize a peer-to-peer ad-hoc network to connect the devices as suggested by Allen.  The rationale for doing so would have been to minimize the data used on the first network among devices in close proximity.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,129,773 to Rout et al in view of U.S. Patent 7,720,098 to Allen et al.

Regarding claim 21: 
Rout discloses a method, comprising: 
monitoring data usage by a first mobile device on at least the first network (disclosed throughout; Rout discloses a system that monitors data usage using the DUMM and/or DDIM modules; for example, consider 4:18-23, which explains that the DUMM monitors the usage of a first mobile device; further, consider 6:10-13, 6:19-22, and 6:26-29, for example, which indicate that the DDIM/DUMM monitor data usage for a number of mobile devices); and 
responsive to the data usage by the first mobile device on at least the first network exceeding a threshold value, adjusting, using a processor, an amount of data usage on at least the first network being shared by the first mobile device among the plurality of other mobile devices by adjusting an amount of data communicated over the first network by the first mobile device on behalf of the other mobile devices, the data communicated between the other mobile devices and the first mobile device over a second network (disclosed throughout; as indicated in 4:18-23, 6:10-13, 6:19-22, and 6:26-29, for example, the DDIM/DUMM coordinate to adjust the amount of data usage on the network shared by the devices (“throttle the user’s upload and sharing behavior” or “execute data-usage reduction steps”) when the data usage is above an “accumulated data limit”, or is such that the data usage will likely exceed the data allotment; further, as indicated in 6:59-7:23, for example, in an embodiment with individual user data plans, the “sharing” of data is performed by using a second network (the “data pipe” such as a tethering connection); in this passage, the sharing is triggered to start based on the monitoring of the data usage by two devices and determining that one will became a data source and the other a data sink; in the example, the father’s plan is connected to the first network and is sharing/uploading data from the son’s phone; returning to the passages from column 6 above, the throttling of the user’s sharing behavior/data-usage reduction steps are performed on this data sharing of the first network; that is, the amount of data communicated over the father’s network on behalf of the son’s device is adjusted (throttled)).
Rout further discloses an example embodiment/scenario in which multiple co-located friends and family users share data from multiple data plans (see 6:59-7:23, for example).  To the extent that Rout does not explicitly disclose the limitation of activating on the first mobile device a role of sharing broker that brokers sharing of network resources of at least a first network among a plurality of other mobile devices, this is known in the art.  Consider Allen, for example, which discloses a system implementing “wireless aggregation for mobility” (WAM).  As described in 2:25-61 and 3:19-29, for example, the WAM system pools together resources from a number of wireless devices to be shared among these devices.  The WAM is controlled by a mobile device which is elected the WAM boss (or WAMBO).  The WAMBO is a device which activates a role of sharing broker that brokers sharing of network resources of at least a first network among the plurality of other mobile devices.  See 5:27-37, for example, which indicates that the WAMBO/master “manages all requests across the control network and then determines which pool members have resources to satisfy the aggregation request”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rout to use the WAM process to coordinate sharing among even more devices (and in a more coordinated fashion) than the sharing suggested throughout Rout (such as that described in 6:59-7:23, for example).  The rationale for doing so would have been to minimize wasting of network capacity as suggested throughout Allen.  Such a combination of the monitoring of data usage of Rout with the WAM protocol of Allen would clearly improve the ability of sharing data capacity among many devices while tracking the remaining data available to each of the users.  

Regarding claim 22, Rout discloses the limitation that the monitoring the data usage by the first mobile device on at least the first network comprises monitoring an amount of data that has been used by the first mobile device in a current billing cycle (see 2:22-31, for example, which describes the “data allotment” which can be a “one of a series of periodic 

Regarding claim 23, Rout discloses the limitation that the monitoring the data usage by the first mobile device on at least the first network further comprises monitoring an amount of time left in the current billing cycle and a projected data usage for a remainder of the billing cycle (see 6:10-29, for example, which clearly indicates that the DUMM predicts whether a device will exceed the allotted data within the remainder of the period (“[b]ased on a high-usage pattern (e.g., one where the user or plan will prematurely exhaust the data allotted)” or “consuming more data than would be appropriate to stay under the data allotment”); see also 5:19-21, for example, which indicates that the DUMM computes parameters based on “user-behavior patterns and remaining data allocation”; this clearly is a projected data usage and requires determining an amount of time left in the current billing cycle).

Regarding claim 24, Rout discloses the limitation that the projected data usage is based on a current data usage by the first mobile device (disclosed throughout; see 6:8-13, for example, which indicates that the DUMM “monitors data use” to “generate usage patterns”; see also 6:22-25, which indicates that the DUMM “monitors the usage pattern and behavior or the user”; clearly, this indicates that the projected data usage is based in part on a current data usage by the first mobile device).

Regarding claim 25, Rout discloses the limitation that the projected data usage is based on an average data usage by the first mobile device (see 6:26-29, for example, which indicates 

Regarding claim 26, Rout discloses the limitation that the monitoring the data usage by the first mobile device on at least the first network further comprises determining a deficit, or an anticipated deficit, of data usage by the first mobile device for the current billing cycle (disclosed throughout; see 6:10-13, for example, which indicates that the usage pattern can indicate “high-usage” where a device “will prematurely exhaust the data allotted”; this is determining an anticipated deficit (exceeding the data allotment) for the current billing cycle (the time period of the data allotment)).

Regarding claim 27, Rout, modified, discloses the limitations of parent claim 21 as indicated above.  Rout does not explicitly disclose the limitation that the activating on the first mobile device the role of sharing broker that brokers the sharing of the network resources of at least the first network among the plurality of other mobile devices is responsive to the first mobile device being selected from a list of the plurality of other mobile devices participating in the sharing group.  However, Allen discloses this limitation that in 5:47-50, for example, which indicates that the master device (WAMBO) which activates the role of sharing broker is chosen as the “highest ranking” device (in a list) based on an identifier such as a MAC identifier.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rout to use the WAM process to coordinate sharing among even more devices (and in a more coordinated fashion) than the sharing suggested throughout Rout (such as that described in 6:59-7:23, for example).  This includes selecting the device to activate 

Regarding claim 28, Rout, modified, discloses the limitations of parent claim 21 as indicated above.  Rout does not explicitly disclose the limitation that the activating on the first mobile device the role of sharing broker that brokers the sharing of the network resources of at least the first network among the plurality of other mobile devices is responsive to the first mobile device being selected based on votes of users of the plurality of other mobile devices participating in the sharing group.  However, Allen discloses this limitation that in 5:27-29, for example, which indicates that the master device (WAMBO) which activates the role of sharing broker is chosen by (from among) the other pool members.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rout to use the WAM process to coordinate sharing among even more devices (and in a more coordinated fashion) than the sharing suggested throughout Rout (such as that described in 6:59-7:23, for example).  This includes selecting the device to activate the role of sharing broker from among a list of other devices as suggested by Allen.  The rationale for doing so would have been to minimize wasting of network capacity as suggested throughout Allen.  Such a combination of the monitoring of data usage of Rout with the WAM protocol of Allen would clearly improve the ability of sharing data capacity among many devices while tracking the remaining data available to each of the users.

Regarding claim 29, Rout, modified, discloses the limitations that the second network comprises at least one personal area network (the “tethering” or “mobile hotspot” disclosed in the example in 6:59-7:23 is reasonably interpreted to be a personal area network; the tethered/hotspot link is personally hosted on the source network device).

Regarding claim 30, Rout, modified, discloses the limitations of parent claim 21 as indicated above.  Rout further discloses that the second network is formed using “tethering” or a “mobile hotspot” (see 7:10-13, for example).  To the extent that Rout does not explicitly disclose the limitations of claim 30 that the second network comprises peer-to-peer communication links established between the first mobile device and the other mobile devices, this is known in the art.  Consider Allen, for example, which discloses a similar sharing of network capacity among devices.  In Allen, the second network (communication among pool members) can be a peer-to-peer network (see 4:46-50 and 14:30-34, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize peer-to-peer communication links to implement the second network as suggested in Allen.  The rationale for such a modification would have been to allow the users of the network flexibility in forming the second network to share data by enabling multiple types of communication technologies for forming the second network.  

Regarding claim 31, Rout, modified, discloses the limitations of parent claim 21 as indicated above.  Rout further discloses that the second network is formed using “tethering” or a “mobile hotspot” (see 7:10-13, for example).  To the extent that Rout does not explicitly disclose the second network comprises ad-hoc peer-to-peer communication links established between the first mobile device and the other mobile devices, this is known in the art.  Consider Allen, for example, which discloses a similar sharing of network capacity among devices.  In Allen, the second network (communication among pool members) can be an ad-hoc peer-to-peer network (see 4:46-50, 5:24-25, and 14:30-34, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize ad-hoc peer-to-peer communication links to implement the second network as suggested in Allen.  The rationale for such a modification would have been to allow the users of the network flexibility in forming the second network to share data by enabling multiple types of communication technologies for forming the second network.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        March 10, 2021